Shipman, J.
The question of law is whether, under Semm’s application to Humboldt Lodge for membership therein, and the certificate which he received from said lodge, he warranted the truth of the answer which he gave to the question, “Have you been rejected by the medical examiner of any lodge or society?” In my opinion, he was required, under the contract, to answer the question according to his knowledge or reasonable means of belief, and not to misrepresent or suppress known facts, but that he did not warrant the absolute truth of his answers. The reason of the opinion is contained in the applicant’s agreement in his printed application for membership.
As stated when the motion for a new trial was made, I have no objection to the verdict on the ground that it is against the weight of the evidence.
The motion for a new trial is denied.